Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka et al (Machine translation of JP2005-249503) in view of Imazu et al (Machine Translation of JP2003-319505).
Regarding claim 1, Hironaka discloses a current collector monitoring system comprising: (¶5)
an image acquisition unit configured to acquire an image including a collector shoe provided in the current collector within an angle of view when the state of the collected current corresponds to the abnormal state; an event recognition unit configured to recognize an event related to the collector shoe in the image; an event determination unit configured to determine whether the event corresponds to a preset abnormal event; and a determination result output unit configured to output a signal containing a result of determination made by the event determination unit. (¶22-24)

Hironaka appears to be silent as to a collected current measurement unit configured to measure a collected current collected by a current collector; a collected current state determination unit configured to determine whether a state of the collected current corresponds to a preset abnormal state.

Imazu however teaches a current collector monitoring system comprising: (¶2)
a collected current measurement unit configured to measure a collected current collected by a current collector; a collected current state determination unit configured to determine whether a state of the collected current corresponds to a preset abnormal state; (¶41-44)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hironaka with a collected current measurement unit configured to measure a collected current collected by a current collector; a collected current state determination unit configured to determine whether a state of the collected current corresponds to a preset abnormal state as taught by Imazu so as to lower the energy requirements of the camera monitoring device by only requiring the lights when a current abnormality is detected and further because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 2, Imazu further teaches wherein the abnormal state includes one or more of the following states: (a1) a state in which a magnitude of the collected current is out of a preset normal range; (a2) a state in which frequency of occurrence of no current state is equal to or higher than a threshold value; and (a3) a deviation in magnitude of the collected current between two or more of the current collectors is equal to or higher than a threshold value. (¶43)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hironaka with wherein the abnormal state includes one or more of the following states: (a1) a state in which a magnitude of the collected current is out of a preset normal range; (a2) a state in which frequency of occurrence of no current state is equal to or higher than a threshold value; and (a3) a deviation in magnitude of the collected current between two or more of the current collectors is equal to or higher than a threshold value as taught by Imazu so as to lower the energy requirements of the camera monitoring device by only requiring the lights when a current abnormality is detected and further because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 5, Hironaka further discloses wherein the event includes one or more of: a shape of the collector shoe; adhesion of a foreign matter to the collector shoe; operation of the collector shoe; inclination of the collector shoe; and an arc light generated between the collector shoe and an overhead line. (¶24, 29)

Regarding claim 8, Hironaka further discloses wherein the determination result output unit is further configured to output data of the image. (¶4)

Regarding claim 9, Imazu further teaches a vehicle information acquisition unit configured to acquire vehicle information including one or more of: a speed of a vehicle mounting the current collector; a position of the vehicle, and an output current value of the vehicle, wherein the determination result output unit is further configured to output the vehicle information. (¶10, 39-40)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hironaka with a vehicle information acquisition unit configured to acquire vehicle information including one or more of: a speed of a vehicle mounting the current collector; a position of the vehicle, and an output current value of the vehicle, wherein the determination result output unit is further configured to output the vehicle information as taught by Imazu because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka in view of Imazu as applied to claim 1 above, and further in view of Nakama et al (Machine translation of JPS63-182507).
Regarding claim 6, Nakama teaches a vehicle control unit configured to perform control in which a speed of a vehicle mounting the current collector is reduced when the event corresponds to the abnormal event. (bottom quarter of page 2)



Regarding claim 7, Nakama further teaches a control result output unit configured to output a specific signal when the vehicle control unit performs the control in which the speed of the vehicle is reduced. (bottom quarter of page 2)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hironaka with a control result output unit configured to output a specific signal when the vehicle control unit performs the control in which the speed of the vehicle is reduced as taught by Nakama because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 3-4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka et al (Machine Translation of JP 2005-249503) in view of Usuda et al (Machine Translation of JP 2012-191778).
Regarding claim 3, Hironaka discloses a current collector monitoring system comprising: (¶5)
an image acquisition unit configured to acquire an image including the collector shoe within an angle of view when the state of the vibration corresponds to the abnormal state; an event recognition unit configured to recognize an event related to the collector shoe in the image; an event determination unit configured to determine whether the event corresponds to a preset abnormal event; and a determination result output unit configured to output a signal containing a result of determination made by the event determination unit. (¶22-24)

Hironaka appears to be silent as to a vibration measurement unit configured to measure vibration of a collector shoe provided in a current collector; a vibration state determination unit configured to determine whether a state of the vibration corresponds to a preset abnormal state.

Usuda however teaches a current collector monitoring system comprising: (¶5)


It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hironaka with a vibration measurement unit configured to measure vibration of a collector shoe provided in a current collector; a vibration state determination unit configured to determine whether a state of the vibration corresponds to a preset abnormal state as taught by Usuda so as to lower the energy requirements of the camera monitoring device by only requiring the lights when a current abnormality is detected and further because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 4, Usuda further teaches wherein the abnormal state is (b1) a state in which an amplitude of the vibration is equal to or greater than a threshold value, and/or (b2) a state in which a ratio of the amplitude when a speed of a vehicle mounting the current collector is at a second speed, which is higher than a first speed, to the amplitude at the first speed is smaller than a threshold value. (¶33)



Regarding claim 10, Hironaka further discloses wherein the event includes one or more of: a shape of the collector shoe; adhesion of a foreign matter to the collector shoe; operation of the collector shoe; inclination of the collector shoe; and an arc light generated between the collector shoe and an overhead line. (¶24, 29)

Regarding claim 13, Hironaka further discloses wherein the determination result output unit is further configured to output data of the image. (¶4)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka in view of Usuda as applied to claim 1 above, and further in view of Nakama et al (Machine translation of JPS63-182507).
Regarding claim 11, Nakama teaches a vehicle control unit configured to perform control in which a speed of a vehicle mounting the current collector is reduced when the event corresponds to the abnormal event. (bottom quarter of page 2)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hironaka with a vehicle control unit configured to perform control in which a speed of a vehicle mounting the current collector is reduced when the event corresponds to the abnormal event as taught by Nakama because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Nakama further teaches a control result output unit configured to output a specific signal when the vehicle control unit performs the control in which the speed of the vehicle is reduced. (bottom quarter of page 2)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hironaka with a control result output unit configured to output a specific signal when the vehicle control unit performs the control in which the speed of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiromaka in view of Usada as applied to claim 3 above, and further in view of Imazu et al (Machine Translation of JP 2003-319505).
Regarding claim 14, Imazu teaches a vehicle information acquisition unit configured to acquire vehicle information including one or more of: a speed of a vehicle mounting the current collector; a position of the vehicle, and an output current value of the vehicle, wherein the determination result output unit is further configured to output the vehicle information. (¶10, 39-40)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hironaka with a vehicle information acquisition unit configured to acquire vehicle information including one or more of: a speed of a vehicle mounting the current collector; a position of the vehicle, and an output current value of the vehicle, wherein the determination result output unit is further configured to output the vehicle information as taught by Imazu because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669